Case 3:19-md-02885-MCR-GRJ Document 1737 Filed 03/31/21 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

IN RE: COMBAT ARMS Case No.: 3:19-MD-2885

EARPLUG PRODUCTS LIABILITY

LITIGATION Chief Judge M. Casey Rodgers

This document relates to:
All cases

Magistrate Judge Gary Jones

 

FIRST AMENDED MOTION TO APPEAR PRO HAC VICE

Pursuant to Pretrial Order No. 3. Case Management Order 1, and the Northern

District of Florida Local Rule 11.1, Keith Lovelace hereby moves this Court for an Order

for admission pro hac vice in the above-styled case, and in support thereof as follows:

1,

Keith Lovelace resides in the State of Texas and is not a resident of

Florida.

Keith Lovelace is admitted to practice and is a member in good standing of
the bar of the State of Texas. A copy of the Certificate of Good Standing from
the State of Texas dated within 30 days of this Motion is attached hereto as
Exhibit A.

Pursuant to Pretrial No. 3 and Local Rule 11.1, Keith Lovelace has
successfully completed both the online Local Rules tutorial exam and the
required ECF tutorials and has received a confirmation number:
FLND16160795244233.

Keith Lovelace has submitted to the Clerk the required $208.00 pro hac vice

admission fee.

5. Keith Lovelace possesses an updated PACER account.

Keith Lovelace represents Plaintiff in the following action: Wilson James
Young, Jr. v. 3M COMPANY; 3:21-cv-00540-MCR-GRuJ.
Case 3:19-md-02885-MCR-GRJ Document 1737 Filed 03/31/21 Page 2 of 3

WHEREFORE, Keith Lovelace respectfully requests the Court enter an Order
admitting Keith Lovelace of Law Offices of Keith Lovelace pro hac vice in this MDL.

Respectfully submitted,

LAW OFFICES OF KEITH LOVELACE
8303 Southwest Freeway, Suite 975
Houston, Texas 77074-1622

Keith Lovelace

SBN: 12600700
Telephone: 713/777-0500
Facsimile: 713/995-5555
klovelace@lovelacefirm.com

ATTORNEY FOR PLAINTIFF,
WILSON JAMES YOUNG, JR.
Case 3:19-md-02885-MCR-GRJ Document 1737 Filed 03/31/21 Page 3 of 3

CERTIFICATE OF SERVICE
| hereby certify that a true and correct copy of the foregoing was filed with
Clerk of Courts through this CM/ECF system.

Dated this 318 day of March 2021.

Keith Lovelace

 

 
